DETAILED ACTION
This action is responsive to the RCE filed 10/29/20.
Claims 1-10, 17-18, 20-21 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Regarding claim 21, the original disclosure fails to teach that ‘the baffle extends from the first end of the housing to the second end of the housing along an entire length of the handpiece’. For instance, as shown in fig. 2, baffle 50 is not shown to extend along an ‘entire length’ of the handpiece. For instance, baffle 50 is shown to stop short of the distal end of the headpiece and therefore fails to extend along an entire length of the handpiece. Therefore, the claim contains new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 20 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Yasuhiro (US 20090306607) in view of Ashman et al. (US 20070088412, “Ashman”). 
Regarding claim 1, Yasuhiro teaches an apparatus for treating tissue with electromagnetic radiation (Par. 1, ‘This invention relates to a moxibustion device in the form of a flat iron for performing warming and far infrared ray irradiation of a human 
Yasuhiro fails to teach that the processor is disposed on a circuit board; that the baffle extends from a first location adjacent the first opening to a second location adjacent to the second opening to divide hand-piece into the first channel and the second channel. 
Regarding the relative locations of the baffle and the first and second openings aspect, the examiner notes that court decisions have upheld that a rearrangement of 
Therefore, the examiner maintains, that that it would be obvious to one of ordinary skill in the art at the time that the invention was made to modify Yasuhiro, by repositioning openings 2b and housing part 10 either individually or in combination with each other such that the baffle extends between inlets 2a and outlets 2b, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Further, the examiner rejects applicant’s assertion that any rearrangement of openings 2b would require a rearrangement of openings 2a in which case the heater and fan would no longer be located between openings 2a and 2b. The examiner notes that applicant has not provided any reasoning supporting this assertion. In the examiner’s opinion, the only requirement for the relative locations of 2a and 2b are that the heater be located on a flow path in between 2a and 2b. Therefore, one of ordinary 
Regarding the circuit board aspect, Ashman teaches an analogous device which comprises a controller which is incorporated on a printed circuit board (Abstract).
In view of Ashman it would have been obvious to one of ordinary skill in the art at the time that the invention was made to mount the control electronics on a printed circuit board, in order to automate manufacture of the device circuitry. 


    PNG
    media_image1.png
    318
    752
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Yasuhiro, as modified, further teaches wherein the heat-generating element is an electromagnetic radiation source (Par. 50, ‘[…] to irradiate the part with a far infrared ray’).
Regarding claim 3, Yasuhiro, as modified, further teaches wherein the air-moving device is a fan (Fig. 2, cooling fan 9).
Regarding claim 4, Yasuhiro, as modified, further teaches wherein the heat-generating element is an electromagnetic radiation source configured to generate the electromagnetic radiation and to generate heat energy while generating the electromagnetic radiation (See Yasuhiro, fig. 2, heater 5 and far-infrared radiating material 8), and the housing has a third opening through which the electromagnetic radiation can be transmitted (See Yasuhiro, fig. 1b, glass cover 6).
Regarding claim 5, Yasuhiro, as modified, further teaches wherein the third opening is sealed by a window configured to transmit the electromagnetic radiation from the housing (See Yasuhiro, fig. 1b, glass cover 6), but fails to teach the window is positioned closer to the first opening than to the second opening.
The examiner maintains, that it would be obvious to one of ordinary skill in the art at the time that the invention was made to further modify Yasuhiro, as modified, by repositioning the different openings and vents so as to satisfy this limitation since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 6, Yasuhiro, as modified, further teaches wherein the first channel and the second channel have a parallel arrangement (See Yashiro, fig. 2, circuitry housing part 10, i.e. the second channel, is parallel to the part of the housing i.e. the first channel).
Regarding claim 7, Yasuhiro, as modified, further teaches a first electrical cable coupled with the heat-generating element; and an electrical coupling extending through the baffle for coupling the first electrical cable with the heat-generating element; wherein the first electrical cable is disposed inside the housing in the second channel (Pars. 12 
Regarding claim 20, Yasuhiro, as modified, further teaches a plurality of control switches that are accessible from an exterior of the housing, the plurality of control switches connected with the circuit board (Fig. 2, buttons 11a-c).
Regarding claim 22, Yasuhiro, as modified, further teaches wherein the housing has a first end adjacent to the first opening and a second end adjacent to the second opening, and the first channel and the second channel each extend from the first end of the housing to the second end of the housing (Yasuhiro has previously been modified to rearrange outlets 2b and/or housing part 10 such that housing part 10 is located in-between inlets 2c and outlets 2b and therefore extends between 2c/2b to locations adjacent the different ends of the housing).
Regarding claim 23, Yasuhiro, as modified, further teaches wherein the first channel and the second channel to not communicate with each other due to the baffle (See annotated fig. 1, above, the first and second channels are separated from each other by the baffle and therefore not in communication with each other). 
Claims 8-10 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuhiro in view of Ashman, as applied to claims 1-7, 20 and 23, above, and further in view of Deem et al. (US 20080269851, “Deem”).
Regarding claim 8, Yasuhiro, as modified, fails to teach a suction port; a removable tip that is attached to the housing, the removable tip including a suction chamber that is coupled to the suction port of the housing and that is supplied with the negative pressure from the suction port.
Deem teaches a similar electromagnetic radiation emitting device comprising a handpiece including a suction port that provides a negative pressure (Fig. 20 and par. 70, vacuum channel 350); a removable tip that is attached to the housing, the removable tip including a suction chamber that is coupled to the suction port of the housing and that is supplied with the negative pressure from the suction port (Fig. 24, disposable tissue head 363 and par. 84). Deem further teaches that the vacuum separates the dermis and epidermis from muscle thereby protecting the muscle from electromagnetic energy (Par. 198).
In view of Deem, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Yasuhiro, as modified, by incorporating a vacuum port, as taught by Deem, in order to better target dermis and hypodermis tissue and protect muscle tissue from electromagnetic energy, as taught by Deem.
Further, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Yasuhiro, as modified, by providing a disposable tissue head, as taught by Deem, in order to prevent the need for cleaning of a permanent tissue head after every use. 
Regarding claim 9, Yasuhiro, as modified, further teaches wherein the removable tip further includes a window through which the electromagnetic radiation is directed into 
Regarding claim 10, Yasuhiro, as modified, further teaches a vacuum conduit that couples the suction port to a vacuum pump (Yasuhiro has previously been modified in view of Deem to include a vacuum port; See Fig. 10, vacuum cables 375 and par. 73); but fails to teach that the and that is routed through the second channel.
The examiner maintains, that it would be obvious to one of ordinary skill in the art at the time that the invention was made to further modify Yasuhiro, as modified, by repositioning the vacuum cable of through the second channel of Yasuhiro, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 18, Yasuhiro, as modified, further teaches a wherein the handpiece includes a suction port (Yasuhiro has previously been modified in view of Deem to include a suction port; see Deem, Fig. 20 and par. 70, vacuum channel 350), and further comprising: a second electrical cable (Fig. 2, electrical cable which powers fan 9); and a suction conduit coupled to the suction port (Yasuhiro has previously been modified in view of Deem to include a suction conduit; See Deem, vacuum cables 375 and par. 73), wherein the second electrical cable (Pars. 12 and 38, this is implicit to the design of Yasuhiro since par. 38 states that the controller is contained in the circuit housing part 10 which is separated from the fan by a baffle and since par. 12 states that the controller controls the fan. Therefore, it is implicit that an electrical coupling exists between the controller and the fan and that this electrical coupling would necessarily .
Claims 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuhiro in view of Ashman and Deem, as applied to claims 8-10 and 18, above, and further in view of Kim et al. (US 20110040299, “Kim”).
Regarding claim 17, Yasuhiro, as modified, teaches wherein the suction chamber includes a chamber opening (See Deem, fig. 18, tissue chamber 338); but fails to teach a flexible skirt arranged to peripherally encircle the chamber opening.
Kim teaches an analogous device (Abstract), which utilizes a flexible skirt around the periphery of a vacuum chamber (Fig. 6, compliant member 2375 and par. 41).
In view of Kim, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Yasuhiro, as modified, by providing a flexible skirt member around the vacuum chamber in order to better seal the vacuum chamber from the surrounding environment. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-10, 17-18 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 9907612 (‘612) in view of Ashman.
The following is a comparison between application claim 1 and claim 1 of ‘612.

Application claim 1
Claim 1 of ‘612 (Note that the order of limitations is switched to better correspond to application claim 1)
1.    An apparatus for treating tissue with electromagnetic radiation, the apparatus comprising: 
a handpiece including 
a housing,

a first channel inside the housing, a second channel inside the housing, a baffle that inside the housing between the first channel and the second channel 
a first opening in the housing, and a second opening in the housing, the second opening coupled in fluid communication with the first opening by the first channel

, and the baffle extending from a first location adjacent to the first opening to a second location adjacent to the second opening to divide the handpiece into the first channel and the second channel; 

a circuit board disposed inside the housing, the circuit board configured to control the heat generating element;
and 
an air-moving device coupled with the first channel, the air-moving device configured to generate a forced flow of air in the first channel that enters at the first opening and is exhausted at the second opening, and the air-moving device positioned between the first opening and the heat-generating element.


a handpiece including a suction port that provides a negative pressure,

a housing, and 


a baffle that divides an interior space of the housing into a first channel and a second channel isolated from the first channel by the baffle, 

the housing including a first opening and a second opening coupled in fluid communication with the first opening by the first channel; 



‘the housing has a first end adjacent the first opening and a second end adjacent the second opening, the baffle extends from the first end to the second end to divide the handpiece along an entire length of the housing into the first and second channels’








an air-moving device coupled with the first channel, the air-moving device configured to generate a forced flow of air entering at the first opening and exhausted at the second opening, wherein the isolation of the first channel from the second channel keeps the forced flow of air from moving through the second channel, the housing has a first end adjacent the first opening and a second end adjacent the second opening, the baffle extends from the first end to the second end to divide the handpiece along an entire length of the housing into the first and second channels, the first and second channels are non-concentric, the second channel receives an electrical cable coupled with the heat-generating element and that extends in the second channel from the heat-generating element to a location external to the handpiece, the first channel is free from flow obstructions other than the heat-generating element and the air-moving device to optimize the forced flow of air used to cool the heat-generating element, and the air-moving device is positioned between the first opening and the heat-generating element.



As can be seen from the comparison, above, claim 1 of ‘612 teaches all of the limitations of application claim 1 except a circuit board which his configured to control .

Response to Arguments
Applicant's arguments filed 10/29/20 have been fully considered but they are not persuasive. 
The arguments are addressed in the body of the rejection itself and therefore will not be reiterated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794